Citation Nr: 1456629	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  10-42 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating for a schizoaffective disorder with posttraumatic stress disorder (psychiatric disorder) in excess of 50 percent prior to January 25, 2012 and in excess of 70 percent from January 25, 2012 onwards.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2006 to February 2009.

This matter is before the Board of Veteran's Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2012, the RO increased the disability rating for the Veteran's psychiatric disorder from 50 percent to 70 percent effective January 25, 2012.  The 70 percent disability rating is not a grant of the maximum benefits allowable; consequently, the evaluation of the Veteran's psychiatric disorder remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified before the undersigned at an August 2012 video-conference hearing.  A transcript of the hearing is included in the claims file.

In March 2014, the Board remanded the claim of an increased disability rating for a psychiatric disorder for readjudication by the RO.  The RO readjudicated the claim based on new evidence associated with the claims file.  See October 2014 Supplement Statement of the Case.  Thus, there was substantial compliance with the Board's remand directive.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. W., 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of the claimant's case should take into consideration the existence of this electronic record.




FINDING OF FACT

The Veteran withdrew his claim of entitlement to an increased disability rating for a service-connected psychiatric disorder in a written statement dated October 23, 2014.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of entitlement to an increased disability rating for service-connected psychiatric disorder have been met.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the claimant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a statement dated October 23, 2014 the Veteran stated that he was withdrawing his appeal regarding the issue of entitlement to an increased disability rating for his service-connected psychiatric disorder.  The Veteran's written statement satisfies the requirements for the withdrawal of a substantive appeal.  Because the Veteran has withdrawn his appeal there are no allegations of specific error of fact or law for appellate review.

Accordingly, the Board does not have jurisdiction to review the claim of entitlement to an increased disability rating for a psychiatric disorder.


ORDER

The claim of entitlement to a disability rating for a psychiatric disorder in excess of 50 percent prior to January 25, 2012 and in excess of 70 percent from January 25, 2012 onwards is dismissed.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


